Citation Nr: 0705968	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In April 2004 and 
March 2006, the Board remanded for further development. 




FINDINGS OF FACT

1.  The veteran is service connected for right knee 
arthrotomy, evaluated as 30 percent disabling; hiatal hernia, 
evaluated as 30 percent disabling; adjustment disorder with 
depressed mood, evaluated as 30 percent disabling; right knee 
tricompartmental degenerative changes, evaluated as 10 
percent disabling; left knee chondromalacia patella, 
evaluated as 10 percent disabling; and appendectomy scar, 
evaluated as non-compensable.  

2.  The veteran's service connected disabilities do not 
result in blindness or the loss of use of any extremity nor 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSION OF LAW

The criteria for eligibility for specially adapted housing or 
for a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2004, March 
2006, and April 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board private 
and VA medical records.  In addition, the veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Pursuant to the March 2006 
Board remand, VA scheduled the veteran for  examinations in 
March 2006 and April 2006.  He was notified of these 
examinations in letters prior to the examinations.  The 
veteran failed to appear for both the March 2006 and April 
2006 examinations.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, 
the veteran's cooperation in testing was required to obtain 
necessary data in making a determination in his claim.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

Basically, the veteran contends that he is entitled to 
specially adapted housing or a special home adaptation grant 
because of his service-connected disabilities.  The veteran 
is service connected for right knee arthrotomy, evaluated as 
30 percent disabling; hiatal hernia, evaluated as 30 percent 
disabling; adjustment disorder with depressed mood, evaluated 
as 30 percent disabling; right knee tricompartmental 
degenerative changes, evaluated as 10 percent disabling; left 
knee chondromalacia patella, evaluated as 10 percent 
disabling; and appendectomy scar, evaluated as non-
compensable.  

In this case, there is no competent medical evidence that the 
veteran is blind.  An August 2003 VA eye clinic noted that 
the veteran's glasses were adjusted and the screws were 
replaced; another record dated in October 2003 VA noted 
decreased vision at distance and near.  There is simply no 
indication of blindness.  

Additionally, while the record notes the veteran's trouble 
with his service-connected left and right knee, there is no 
competent evidence of functional loss in the extremities 
which would warrant entitlement to benefits based on loss of 
use an extremity or combination of extremities such as to 
preclude locomotion without an assistive device.  A November 
2001 VA examination report noted that the veteran was wearing 
a DONJOY brace.  The report also noted muscle atrophy and 
range of motion of -5 to 75 in the right knee.  The report 
also reflected that the left knee had range of motion from 0-
110 degrees and the anterior cruciate ligament and collateral 
ligaments were stable.  Also, voluntary contraction of the 
left knee showed very poor muscle bulk and contractibility of 
the vastus medialis component of the quadriceps.  More 
contemporaneous records show that the veteran has used a knee 
brace/sleeve and forearm crutch/cane.  However, the evidence 
does not reflect loss of use of any of his extremities.  As 
discussed above, the veteran failed to report to two 
scheduled examinations which could have provided evidence 
demonstrating the extent of functional loss necessary to 
warrant the benefit sought.  In any case, the preponderance 
of the evidence is against a finding that the veteran meets 
the criteria for benefits under 38 C.F.R. § 3.809. 

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. 
§ 3.809a(b).

The evidence of record in this case fails to demonstrate 
vision of 5/200 or less in both eyes.  Moreover, while 
decreased sensation of the left hand has been 


noted, loss of use of both hands has not been demonstrated.  
Therefore, a special home adaptation grant is likewise 
unwarranted.   

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Specially adapted housing or a special home adaptation grant 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


